Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 11/19/2021. A new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5- 8, 11, 15, 16, 18, 20, 21, 24-29, 31, 32, 34, 40-43, 45, 46    is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauteux et al., US 6087045, in view of Shin et al., JP 2007-018861 (Applicant’s machine translation).
Regarding claim 1, Fauteux et al., teaches an electrochemical cell (col 4 lines 60-61), comprising: an electrode (10) comprising :  an electroactive layer (20-electrode matrix material), wherein the electroactive layer comprises an electroactive material; and
a composite layer (14-primer layer) having a first surface and a second surface electroactive layer (figure 4), the composite layer comprising a polymeric material (col. 3 lines 25-30-lithium polysilicate) and a plurality of particles (16-inert particulate-glass beads) embedded within the 
Fauteux et al., does not teach a liquid electrolyte.
Shin et al., teaches a liquid electrolyte (0052) and polymer electrolytes (0053).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Shin et al., into the teachings of Fauteux et al., because Shin teaches the equivalency of the polymer electrolyte and liquid electrolyte (0051-0055).
Regarding claim 2, Fauteux et al., teaches an electrochemical cell (col 4 lines 60-61), comprising: an electroactive layer (20-electrode matrix material) comprising an electroactive material; and
a composite layer (14-primer layer) adjacent the electroactive layer (figure 4), the composite layer comprising a polymeric material (col. 3 lines 25-30-lithium polysilicate) and a plurality of particles (16-inert particulate-glass beads) embedded within the polymeric material (figure 1 or 2), wherein for at least a portion of the plurality of particles each particle has a largest cross-sectional dimension greater than an average thickness of the polymeric material within the composite layer (col. 3 lines 38-45, col. 4 lines 5-15),  wherein at least a portion of the plurality of particles are in direct contact with and at least partially embedded within the electroactive 
Fauteux et al., does not teach a liquid electrolyte.
Shin et al., teaches a liquid electrolyte (0052) and polymer electrolytes (0053).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Shin et al., into the teachings of Fauteux et al., because Shin teaches the equivalency of the polymer electrolyte and liquid electrolyte (0051-0055).
Regarding claim 5, Fauteux et al., teaches the electroactive material comprises lithium (col. 2, lines 35-43).
Regarding claim 6, Fauteux et al., does not teach electroactive material has a surface roughness of at least 1 micron.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Fauteux et al., teaches polymeric material comprises an ion-conductive polymer (col 3 lines 9-17, col 3 lines 25-30-materials should be ion conductive). 
Regarding claim 8, Fauteux et al., teaches polymeric material comprises a non-ionically conductive polymer (col. 5, lines 22-32).

However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, Fauteux et al., teaches polymeric material has an ionic conductivity in the electrolyte (col 3 lines 9-17, col 3 lines 25-30-materials should be ion conductive).
Fauteux et al., does not teach an ionic conductivity of less than 10.sup.-8 S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Fauteux et al., teaches at least a portion of each of the plurality of particles comprises a first portion in direct contact with the electroactive layer at the first surface of the composite layer (Fig. 1-4), and a second portion exposed at the second surface of the composite layer (Fig. 1-4).
Regarding claim 18, Fauteux et al., does not teach particles have a minimum cross-sectional dimension of at least about 500 nm. 

Regarding claim 20, Fauteux et al., teaches particles comprising an inorganic material (co. 2, lines 35-55).
Regarding claim 21, Fauteux et al., teaches the plurality of particles comprise a material selected from lithium cobalt oxide (col. 3, lines 1-8).
Regarding claim 24, Fauteux et al., does not teach an ionic conductivity of less than 10.sup.-5 S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 25, Fauteux et al., does not teach plurality of particles have an electronic conductivity of less than 10.sup.-10 S/cm.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 26, Fauteux et al., does not teach the plurality of particles are organized. 
However, the plurality of particles is an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 27, Fauteux et al., teaches plurality of particles are disorganized (Fig. 3-4). 
Regarding claim 28, Fauteux et al., does not teach plurality of particles are non-porous.
Shin et al., teaches plurality of particles are non-porous (0056-0057). 

Regarding claim 29, Fauteux et al., does not teach plurality of particles comprise a crosslinking polymer bound to a surface of the plurality of particles.
Regarding claim 29, Shin et al., teaches plurality of particles comprise a crosslinking polymer bound to a surface of the plurality of particles (0049; 0071; 0080).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Shin et al., into the teachings of Fauteux et al., because the crosslinking polymer with a polymerization initiator to promote the crosslink reaction (0049). 
Regarding claim 31, Fauteux et al., does not teach volume occupied by the plurality of particles in the composite layer is greater than or equal to 10 vol % of the volume of the total composite layer. 
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 32, Fauteux et al., does not teach composite layer has an overall ionic conductivity of at least 10.sup.-5S/cm.

Regarding claim 34, Fauteux et al., does not teach an electrochemical cell is a lithium-sulfur electrochemical cell.
Shin et al., teaches an electrochemical cell is a lithium-sulfur electrochemical cell (lithium ion secondary battery; 0003).
Thus, it would have been obvious to one of ordinary skill to insert the teachings of Shin et al., into the teachings of Fauteux et al., because both structures are electrochemical devices which can be used equivalently.
Regarding claim 40, Fauteux et al., does not recite an electrode wherein the polymeric material does not swell more than about 10% of an initial volume of the polymeric material in an electrolyte solvent.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 41, Fauteux et al., does not recite the polymeric material is capable of viscous flow at a temperature less than about 25°C.         

Regarding claim 42, Fauteux et al., teaches an electrolyte adjacent a first surface of the composite layer (Fig. 1-4), wherein the electroactive layer is adjacent a second surface of the composite (Fig. 1-4).
Regarding claim 43, Fauteux et al., does not recite an external pressure of greater than or equal to 50 kg/cm2 is applied to the electrode.
However, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 45, Fauteux et al., teaches composite layer (Fig. 1-4) is configured to act as a barrier between the electrolyte and the electroactive layer (Fig. 1-4).
Regarding claim 46, Fauteux et al., teaches electrochemical cell (0003) comprising a separator (col. 5, lines 22-32).
Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the rejection of record.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727